Judgment, Supreme Court, Bronx County (Michael A. Gross, J.), rendered February 13, 2007, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second felony offender, to a term of seven years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility, including its evaluation of the criminal background of the People’s main witness and the inconsistency between his trial and grand jury testimony, which we find to be satisfactorily explained.
Defendant’s argument that a relative of the victim gave prejudicial testimony is without merit. Defendant’s remaining pro se claims are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits.
We perceive no basis for reducing the sentence, or directing that it be served concurrently with defendant’s previously imposed sentences for unrelated convictions. Defendant’s argument that the sentencing court misapprehended its discretion under Penal Law § 70.25 (5) (c) to impose concurrent sentences is unpreserved (see People v Hamlet, 227 AD2d 203, 204 [1996], *534lv denied 88 NY2d 1021 [1996]; see also People v Samms, 95 NY2d 52, 56-58 [2000]), and we decline to review it in the interest of justice. As an alternative holding, we also reject it on the merits. Concur—Tom, J.E, Andrias, Nardelli, Catterson and Moskowitz, JJ.